Exhibit 10.1

 

SETTLEMENT AND MUTUAL RELEASE AGREEMENT

 

This Settlement and Mutual Release Agreement (the “Agreement”) is entered into
by and among MRV Communications, Inc.; and Source Photonics, LLC, on the one
hand; and Ying, a/k/a “Jack,” Lu (卢鹰), ID Card No. 110108196212175494 (“Lu”);
Jingchun, a/k/a “Jason,” Sun, ID Card No. 110108196201098972 (孙景春) (“Sun”);
Starry Holdings Limited; Min Wang, ID Card No. 420111196010195519 (王敏) (“Wang”);
and Chao, a/k/a “Charpen,” Zhang, ID Card No. 510102196606058457（张超）(“Zhang”),
on the other hand (together, the “Parties”).

 

A.                                                                                   
WHEREAS, on or about January 26, 2007, MRV, Fiberxon, Inc. (“Fiberxon”),
Lighthouse Transition Corporation, Lighthouse Acquisition Corporation, and Yoram
Snir, as Stockholders’ Agent (“Snir”), executed an Agreement and Plan of Merger
(“the Merger Agreement”) pursuant to which MRV (as defined herein) acquired,
through one or more transactions, all of the shares of Fiberxon (the “Merger”);

 

B.                                                                                   
WHEREAS, pursuant to the Merger Agreement, of an originally agreed purchase
price of approximately $131 million, MRV paid approximately $99 million in cash
and stock to the Fiberxon selling stockholders at the time of the closing of the
Merger on or about July 1, 2007 (the “Closing”), with $31.5 million treated as
deferred consideration (the “Deferred Consideration”) subject to the terms of
the Merger Agreement;

 

C.                                                                                   
WHEREAS, an aggregate of up to $13 million of the Deferred Consideration was to
be available as a Set-Off Fund and an additional sum of up to $5 million of the
Deferred Consideration was to be available in a Special Set-Off Fund, as defined
and more fully described in the Merger Agreement;

 

D.                                                                                   
WHEREAS, Fiberxon could not deliver audited financial statements for the 2004,
2005, and 2006 fiscal years, a condition for consummation of the Merger, and
MRV’s

 

1

--------------------------------------------------------------------------------


 

board of directors determined to proceed with the Merger in the absence of such
audited financial statements pursuant to an amendment to the Merger Agreement
made and entered into as of June 26, 2007, which, among other things, affected
the timing of the payment of the Deferred Consideration;

 

E.                                                                                    
WHEREAS, on October 26, 2010, MRV sold all of the issued and outstanding capital
stock of its wholly owned subsidiaries Source Photonics, Inc. and Source
Photonics Santa Clara, Inc. to Magnolia Source B.V., pursuant to a Stock
Purchase Agreement (“SPA”) dated as of October 26, 2010 by and among MRV, Source
Photonics, Inc., Source Photonics Santa Clara, Inc., and Magnolia Source B.V.

 

F.                                                                                     
WHEREAS, on March 25, 2009, MRV filed the California Litigation (as defined
herein), alleging, among other things, that Snir, Lu, Sun, Wang and Zhang
breached certain representations and warranties and committed other wrongful
acts in connection with the Merger Agreement and engaged in acts of fraud,
promissory fraud, and unfair competition and for the various reasons stated
therein were: (i) not entitled to any of the Deferred Consideration; and
(ii) liable to MRV for damages;

 

G.                                                                                   
WHEREAS, Snir entered a settlement agreement with MRV dated December 20, 2009,
settling the claims of all Fiberxon stockholders with respect to payment from
the Set-Off Fund and Special Set-Off Fund, and the claims of certain
stockholders to the remaining $13.5 million of Deferred Consideration (the “Snir
Settlement”), but did not settle the claims of the China Parties (defined
herein) and certain other Persons including those listed in Exhibit “A” hereto
to the remaining $13.5 million of Deferred Consideration;

 

H.                                                                                  
WHEREAS, on or about August 12, 2010, Starry (as defined herein) filed a
complaint against MRV; Source Photonics, LLC (named in the complaint as
Fiberxon, LLC);

 

2

--------------------------------------------------------------------------------


 

Source Photonics (Chengdu) Co., Ltd. (索尔思光电（成都）有限公司)  (“Source Chengdu”); Source
Photonics (Shenzhen) Co., Ltd. (索尔思光电（深圳）有限公司)  (“Source Shenzhen”); Noam Lotan
(“Lotan”); and Kevin Rubin (“Rubin”) in the No. 1 Beijing Intermediate People’s
Court, alleging a right to Deferred Consideration, which action was later
withdrawn without prejudice against Lotan and Rubin (the “Starry Deferred
Consideration Action”);

 

I.                                                                                       
WHEREAS, in or about December 2009, Lu filed a complaint against MRV; Source
Photonics, LLC (named in the complaint as Fiberxon, LLC); Source Chengdu; Source
Shenzhen; Lotan; and Rubin in the No. 1 Beijing Intermediate People’s Court,
alleging a right to Deferred Consideration, which action was withdrawn against
all parties, and which Lu alleges he refiled in or about July 2011 against the
defendants in the earlier action with the exception of Lotan and Rubin in a
Beijing Intermediate People’s Court (together, these two actions shall be
referred to as the “Lu Deferred Consideration Action”);

 

J.                                                                                       
WHEREAS, in or about December 2009, Wang filed a complaint against MRV; Source
Photonics, LLC (named in the complaint as Fiberxon, LLC); Source Chengdu; Source
Shenzhen; Lotan; and Rubin in the No. 1 Beijing Intermediate People’s Court,
alleging a right to Deferred Consideration, which action was withdrawn against
all parties, and which Wang alleges he refiled in or about July 2011 against the
defendants in the earlier action with the exception of Lotan and Rubin in a
Beijing Intermediate People’s Court (together, these two actions shall be
referred to as the “Wang Deferred Consideration Action”);

 

K.                                                                                  
WHEREAS, in or about December 2009, Ji Li (李际) (“Li”) filed a complaint against
MRV; Source Photonics, LLC (named in the complaint as Fiberxon, LLC); Source
Chengdu; Source Shenzhen; Lotan; and Rubin in the No. 1 Beijing Intermediate
People’s Court, alleging a right to Deferred Consideration, which action was
subsequently dismissed by the

 

3

--------------------------------------------------------------------------------


 

Beijing High People’s Court on or about December 8, 2011 for lack of
jurisdiction and was ordered to be transferred to the Chengdu Intermediate
People’s Court for its further adjudication (the “Li Deferred Consideration
Action”);

 

L.                                                                                    
WHEREAS, Zhang filed a series of complaints with the Chengdu Labor Arbitration
Commission against Source Chengdu and its affiliates, the most recent of which
is in litigation before the District Level Court of the High Tech Development
Zone in Chengdu (collectively, the “Zhang Complaint”); and Source Chengdu has
filed a counterclaim (the “Counterclaim”) against Zhang in the most recent
action (together, the Zhang Complaint and the Counterclaim are referred to
herein as the “Zhang Labor Action”);

 

M.                                                                                
WHEREAS, on or about July 28, 2010, Source Chengdu filed a complaint against Lu
in the Beijing Haidian District People’s Court;

 

N.                                                                                   
WHEREAS, on June 10, 2011, MRV filed its First Amended Complaint in the
California Litigation stating additional causes of action against Lu, Sun, Wang,
and Zhang;

 

O.                                                                                   
WHEREAS, after extensive negotiations, no part of which is admissible for any
purpose, MRV and Source, on the one hand, and the China Parties, on the other
hand, have reached an agreement to settle all Claims (as defined herein) and
controversies between them as set forth below; and

 

P.                                                                                     
WHEREAS, the Parties are entering into this Agreement with the understanding
that this Agreement will not become effective until Li, MRV and Source
Photonics, LLC, execute the Li Settlement Agreement (as defined herein);

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the Parties agree as
follows:

 

4

--------------------------------------------------------------------------------


 

1.              DEFINITIONS

 

As used in this Agreement, the following terms have the following meanings:

 

1.1                               “Account Holder” means the China Parties’
designated agent, Li Chunyi, who has established the following account: HSBC
Account No. 121-224802-833 for the benefit of the China Parties and the Persons
listed on Exhibit A.

 

1.2                               “Additional Amount” means the amount set forth
in the “Total” in Exhibit A Part 2 or three hundred and ten thousand, six
hundred and sixty-eight U.S. dollars and seventy-five cents (US $310,668.75).

 

1.3                               “Associates” means (i) in the case of an
individual, such Person’s present, past and future principals, agents,
attorneys, consultants, bankers, insurers, and any other representatives; and
(ii) in the case of a corporation, such Person’s subsidiaries, successors,
direct and indirect parents, affiliates, and, in their capacities as such, all
of its present, past and future officers, directors, direct and indirect
stockholders employees, principals, agents, attorneys, consultants, bankers,
insurers, and any other representatives.

 

1.4                               “Business Day” means a weekday, provided that
such weekday is not otherwise designated as a federal holiday in the United
States of America or a holiday in the People’s Republic of China (hereinafter,
“PRC” or “China”).

 

1.5                               “California Litigation” means the suit
captioned MRV Communications, Inc. v. Snir, et al., Case No. PC045012, filed in
the Superior Court of the State of California, County of Los Angeles.

 

1.6                               “China Parties” means, collectively, Starry,
Lu, Sun, Wang and Zhang.

 

1.7                               “Claims” means and includes any and all
claims, counterclaims, defenses, causes of action, causes of suit, demands,
damages, disputes, controversies, rights, obligations,

 

5

--------------------------------------------------------------------------------


 

liabilities and actions of every kind and nature, occurring on or prior to the
Effective Date, whether individual, class, direct, derivative, representative,
legal, equitable or in any other capacity, arising under federal, state or local
law, or the laws, rules or regulations of any jurisdiction outside the United
States, whether based on contract, tort, statute, regulation, or other legal or
equitable theory of recovery, including: (i) any unknown, unsuspected or
undisclosed claim; (ii) any claim, right or cause of action based upon breach of
any express, implied, oral or written contract or agreement, excepting the
obligations set forth in this Agreement; and (iii) any claim or right that may
be asserted or exercised by a Party in such Party’s capacity as a stockholder,
member, manager, director, officer or employee or in any other capacity, whether
individual or representative.  Notwithstanding any other term or provision in
this Agreement, Claims excludes the Excluded Claims (as defined in paragraph
1.12 subsections (a), (b), and (c) herein below).

 

1.8                               “Conciliation Agreements” means the
conciliation agreements, forms of which are annexed hereto as Exhibits D through
G and as Exhibit 2 to the Li Settlement Agreement.

 

1.9                               “Conciliation Judgments” means, collectively,
the Starry Conciliation Judgment, the Lu Conciliation Judgment, the Wang
Conciliation Judgment, the Li Conciliation Judgment, and the Zhang Conciliation
Judgment, which are each defined as follows:

 

(a)                                 The “Starry Conciliation Judgment” means the
conciliation judgment in respect of the Starry Deferred Consideration Action
issued by the relevant Chinese court based upon the content contained within the
form of Conciliation Agreement annexed hereto as Exhibit “D.”

 

6

--------------------------------------------------------------------------------


 

(b)                                 The “Lu Conciliation Judgment” means the
conciliation judgment in respect of the Lu Deferred Consideration Action issued
by the relevant Chinese court based upon the content contained within the form
of Conciliation Agreement annexed hereto as Exhibit “E.”

 

(c)                                  The “Wang Conciliation Judgment” means the
conciliation judgment in respect of the Wang Deferred Consideration Action
issued by the relevant Chinese court based upon the content contained within the
form of Conciliation Agreement annexed hereto as Exhibit “F.”

 

(d)                                 The “Li Conciliation Judgment” means the
conciliation judgment in respect of the Li Deferred Consideration Action, issued
by the relevant Chinese court based upon the content contained within the form
of Conciliation Agreement annexed to the Li Settlement Agreement as Exhibit 2.

 

(e)                                  The “Zhang Conciliation Judgment” means the
conciliation judgment in respect of the Zhang Labor Action, issued by the
relevant Chinese court based upon the content contained within the form of
Conciliation Agreement annexed hereto as Exhibit “G.”

 

1.10                        “Deferred Consideration Litigations” means,
collectively, the following lawsuits initiated in China:

 

(a)                                 The Starry Deferred Consideration Action,
including all claims against any Person withdrawn;

 

(b)                                 The Lu Deferred Consideration Action,
including all claims against any Person withdrawn;

 

(c)                                  The Wang Deferred Consideration Action,
including all claims against any Person withdrawn; and

 

7

--------------------------------------------------------------------------------


 

(d)                                 The Li Deferred Consideration Action,
including all claims against any Person withdrawn.

 

1.11                        “Effective Date” means the first date (as evidenced
by the dates of signature) upon which: (i) all Parties have executed this
Agreement; and (ii) Li, MRV and Source Photonics, LLC, have all executed the Li
Settlement Agreement in the form annexed hereto as Exhibit “B”.

 

1.12                        “Excluded Claims” means, individually and
collectively, any and all claims, counterclaims, defenses, causes of action,
causes of suit, demands, damages, disputes, controversies, rights, obligations,
liabilities and actions of every kind and nature, whether legal or equitable:

 

(a)                                 asserted as between Source Chengdu and
Source Shenzhen, on the one hand, and Superxon Technology (Chengdu) Limited
(成都优博创技术有限公司) (“Superxon”), Yellowstone Investment Management Limited
(“Yellowstone Investment”), and Yellowstone Information and Consulting
(Shenzhen) Limited (耶路斯通信息咨询（深圳）有限公司) (“Yellowstone (Shenzhen)”), on the other
hand, in the Superxon Litigation (as defined herein);

 

(b)                                 previously asserted by Source Chengdu in the
complaint against Lu in the Source Action (as defined herein), but in no respect
may Source Chengdu assert any new, supplemental, additional, different, or
modified claims or causes of action in the Source Action, all of which are
released pursuant to paragraph 4.1 herein; and

 

(c)                                  any defenses that have been asserted or may
be asserted by Lu in the Source Action to oppose, reduce or eliminate any
liability on the part of Lu, but that do not seek or require affirmative relief;
but in no respect may Lu assert any claims or causes of action in the

 

8

--------------------------------------------------------------------------------


 

Source Action, including but not limited to any new, supplemental, additional,
different, or modified claims or causes of action, all of which are released
pursuant to paragraph 4.1 herein.

 

1.13                        “Guaranty Letter” means the duly executed,
notarized, and legalized (if applicable) guaranty letter, the form of which is
annexed hereto as Exhibit “H” issued by Lu, Zhang, Wang, Li, and Starry.

 

1.14                        “Li Settlement Agreement” means the Settlement and
Mutual Release Agreement (Li) between MRV and Source, on the one hand, and Li,
on the other hand, the form of which is annexed hereto as Exhibit “B”.

 

1.15                        “Li Settlement Amount” means the amount set forth in
the Exhibit A Part 1, or four hundred and fifty-five thousand and sixty-four
U.S. dollars and seventy-five cents (US $455,064.75).

 

1.16                        “MRV” means MRV Communications, Inc.

 

1.17                        “Magnolia” means Magnolia Source B.V.

 

1.18                        “Mutual Release Agreement” or “Mutual Release
Agreements” means individually and collectively the settlement and mutual
release agreements to be entered into between MRV and Source Photonics, LLC, on
the one hand, and the Persons Listed on Exhibit A Part 2, on the other hand, the
form of which is annexed hereto as Exhibit C.

 

1.19                        “Person” means any individual, corporation,
partnership, association, trust or any entity (or estate, guardian or
beneficiary thereof), or organization, including without limitation any federal,
state or non-United States governmental entity.

 

1.20                        “Restricted Stock Units” means any restricted stock
units or other similar benefit or consideration of any kind received or to be
received in connection with the Merger Agreement

 

9

--------------------------------------------------------------------------------


 

or pursuant to a Notice of Grant of Restricted Stock Unit Award Agreement under
the Luminent, Inc. 2007 Omnibus Incentive Plan, adopted June 29, 2007.

 

1.21                        “Settlement Amount” means the total of the amounts
set forth in paragraph 3.1 herein or one million, six hundred fifteen thousand,
two hundred ninety-one U.S. dollars and fifty cents (US $1,615,291.50).

 

1.22                        “Source” means collectively, Source Photonics, LLC;
Magnolia; SPSC; SPI; Source Chengdu; and Source Shenzhen.

 

1.23                        “Source Action” means the complaint filed on or
about July 28, 2010 by Source Chengdu against Lu presently before the Beijing
Haidian District People’s Court.

 

1.24                        “Source Photonics, LLC” means Source Photonics, LLC,
a California limited liability corporation.

 

1.25                        “SPSC” means Source Photonics Santa Clara, Inc., and
its successor Source Photonics Santa Clara LLC.

 

1.26                        “SPI” means Source Photonics, Inc.

 

1.27                        “Starry” means Starry Holdings Limited.

 

1.28                        “Stipulation for Dismissal” means the application to
the relevant Chinese court voluntarily requesting the dismissal of any of the
Deferred Consideration Litigations, and the Zhang Labor Action, as the case may
be, a form of which is annexed hereto as Exhibit “I.”

 

1.29                        “Superxon Litigation” means the action brought by
Source Chengdu and Source Shenzhen against Superxon, Yellowstone Investment, and
Yellowstone (Shenzhen) in the Intermediate People’s Court of Chengdu
Municipality, Sichuan Province, in or about April 2009.

 

1.30                        Each defined term stated in a singular form shall
include the plural form and each defined term stated in a plural form shall
include the singular form.

 

10

--------------------------------------------------------------------------------


 

2.              DELIVERY OF EXECUTED MUTUAL RELEASE AGREEMENTS

 

2.1                               Within three (3) Business Days of the
Effective Date, MRV and Source Photonics, LLC, shall each execute and deliver
all Mutual Release Agreements, in substantially the form set out in Exhibit C
hereto, to the China Parties, which shall constitute a revocable offer by MRV
and Source to the Persons listed in Exhibit A Part 2, pursuant to the terms and
conditions set forth in the Mutual Release Agreements.

 

3.              PAYMENT

 

3.1                               As settlement consideration, MRV shall pay the
Settlement Amount to the China Parties in the following respective amounts in
the manner set forth in this section 3:

 

Stockholder

 

Settlement
Amount

 

Lu

 

US $

157,184.75

 

Starry

 

US $

994,794.75

 

Wang

 

US $

306,902.25

 

Zhang

 

US $

156,409.75

 

Total:

 

US $

1,615,291.50

 

 

3.2                               Within five (5) Business Days of the Effective
Date, MRV shall initiate a wire transfer to an escrow account (the “Escrow
Account”) with a financial institution located in Hong Kong as agreed upon by
the Parties (the “Escrow Agent”) pursuant to the escrow agreement (the “Escrow
Agreement”), a form which is annexed hereto as Exhibit “J”, of:

 

(a)                                 The Settlement Amount;

 

(b)                                 The Li Settlement Amount; and

 

(c)                                  The Additional Amount.

 

Which amounts, totaling two million, three hundred and eighty-one thousand,
twenty-five U.S. dollars and zero cents (US $2,381,025.00) shall be deposited
into the Escrow Account, to be held

 

11

--------------------------------------------------------------------------------


 

for MRV’s benefit.  The Settlement Amount plus the Li Settlement Amount plus the
Additional Amount plus any accrued interest on any of them shall constitute the
escrow fund (the “Escrow Fund”).  Such portion of the Escrow Fund constituting
the Additional Amount may become payable as settlement consideration to the
Persons listed on Exhibit A Part 2 in the amounts set forth in Exhibit A Part 2,
solely to the extent any such Person or Persons, within seventy-five (75) days
of the Effective Date (unless such time is extended by MRV in writing),
execute(s) a Mutual Release Agreement and deliver(s) such to MRV, in the form
annexed hereto as Exhibit “C.”

 

3.3                               The Escrow Agent shall hold or disburse the
Escrow Fund from the Escrow Account as follows and otherwise in accordance with
the instructions in the Escrow Agreement (the “Escrow Instructions”):

 

(a)                           Upon receipt of the Notice to Release from MRV
pursuant to paragraph 5.6(b) herein, the Escrow Agent shall initiate the wire
transfer to effectuate delivery to the Account Holder of the Settlement Amount,
the Li Settlement Amount, and so much of the Additional Settlement Amount as
equals the sum of the payments due each Person listed in Exhibit A Part 2 from
whom MRV has received an executed Mutual Release Agreement.

 

(b)                           To the extent MRV receives from any Person listed
in Exhibit A Part 2 an executed Mutual Release Agreement after the Escrow
Agent’s receipt of the Notice of Release but within seventy-five (75) days of
the Effective Date, MRV shall within two (2) Business Days transmit to the
Escrow Agent and the Account Holder a “Supplemental Notice of Release” setting
forth the amount due such Person or Persons.  Upon receipt of such Supplemental
Notice of Release or Supplemental Notices of Release, the Escrow Agent shall
initiate a wire transfer to effectuate delivery to the Account Holder of the
amount due such Person or Persons.

 

12

--------------------------------------------------------------------------------


 

(c)                            The Escrow Instructions shall provide that the
Escrow Agent shall pay interest on the Escrow Fund.  MRV and the China Parties
shall each bear one-half (1/2) of all fees associated with the Escrow Account. 
Any accrued interest on the Escrow Fund shall be disbursed to the China Parties
as part of their portion of the Escrow Fund, following final disbursement of the
Escrow Fund and/or return of any amount of the Additional Amount to MRV relating
to any Person(s) who have not timely executed a Mutual Release Agreement.

 

(d)                           To the extent any of the Persons listed on
Exhibit A Part 2 fails to either execute a Mutual Release Agreement or to
deliver such to MRV in the form annexed hereto as Exhibit C on or before
seventy-five (75) days of the Effective Date, unless such time is extended in
writing by MRV, then: (i) MRV shall deliver to the Escrow Agent and the China
Parties a Notice of Revocation of Offer.  Upon receipt of such Notice of
Revocation of Offer the Escrow Agent shall release to MRV such portion of the
Additional Amount pertaining to such Person(s); and (ii) MRV’s offer to such
Persons named in the Notice of Revocation of Offer shall be deemed immediately
withdrawn and of no further force and effect.

 

(e)                            The Settlement Amount shall be returned to MRV by
the Escrow Agent only in such case, as determined by final arbitration award,
there is a material breach by any of the China Parties of: (i) paragraph 5.1 of
this Agreement; (ii) paragraph 5.3 of this Agreement; and also (iii) any
Guaranty Letter executed by any of the China Parties.  The Li Settlement Amount
shall be returned to MRV by the Escrow Agent only in such case, as determined by
final arbitration award, there is a material breach by Li of: (i) paragraph 4.1
of the Li Settlement Agreement; (ii) paragraph 4.3 of the Li Settlement
Agreement; and also (iii) the Guaranty Letter executed by Li.

 

13

--------------------------------------------------------------------------------


 

3.4                               The Account Holder’s receipt of the Settlement
Amount and the Li Settlement Amount shall satisfy in full MRV’s and Source’s
obligation for payment of any amounts due under this Agreement, any of the
Conciliation Agreements or any Conciliation Judgments entered in any of the
Deferred Consideration Litigations and the Zhang Labor Action, Guaranty Letters,
and, if applicable, any Stipulations for Dismissal filed in the Deferred
Consideration Litigations and the Zhang Labor Action.  Following receipt by the
Account Holder of the Settlement Amount and the Li Settlement Amount: (i) each
of the China Parties waives all Claims to any further payment under this
Agreement, and MRV and Source shall have no further responsibility for payment
hereunder or otherwise to any of the China Parties or Li; (ii) MRV and Source
shall have no duty or obligation to assure that distributions are made by the
Account Holder to the China Parties or Li under this Agreement or the Li
Settlement Agreement; and (iii) each of the China Parties shall indemnify and
hold harmless MRV and Source against (x) any claims or demands arising out of or
relating to nonpayment by the Account Holder to the recipients of the amounts
due under this Agreement or the Li Settlement Agreement; and (y) any claims or
demands asserting rights to any further payment by MRV or Source under any of
the Conciliation Agreements, Conciliation Judgments, Guaranty Letters or, if
applicable, Stipulations for Dismissal.  For the avoidance of doubt, any
obligation to pay settlement consideration in any of the Conciliation
Agreements, Conciliation Judgments, Guaranty Letters, or, if applicable, any
Stipulations for Dismissal, is to be satisfied in full by receipt by the Account
Holder of the Escrow Fund and shall not be deemed a duplicate or parallel right
of payment of amounts due under this Agreement.

 

3.5                               The Account Holder’s receipt of the settlement
consideration payable in connection with any executed Mutual Release Agreement
pertaining to any Person set forth in

 

14

--------------------------------------------------------------------------------


 

Exhibit A Part 2 shall satisfy in full MRV’s and Source’s obligation for payment
of any amounts due under such Mutual Release Agreement and neither MRV nor
Source shall have any duty or obligation to assure that distributions are made
by the Account Holder to such Persons.  Each of the China Parties shall
indemnify and hold harmless MRV and Source against any claims or demands arising
out of or relating to nonpayment by the Account Holder of funds delivered by the
Escrow Agent to the Account Holder with respect to any Person set forth in
Exhibit A Part 2.

 

4.              MUTUAL RELEASE OF CLAIMS

 

4.1                               Upon the Effective Date, subject to paragraphs
4.5 and 4.6 herein (including but not limited to Source’s and Lu’s respective
preservation of rights with respect to the Excluded Claims) and in consideration
of the promises contained in this Agreement, MRV and Source, on behalf of
themselves and their Associates, do hereby fully, completely, and irrevocably
release, dismiss, and discharge each of the China Parties and each of the China
Parties’ Associates; and each of the China Parties, on behalf of themselves and
their Associates, do hereby fully, completely, and irrevocably release, dismiss,
and discharge MRV and each of MRV’s Associates and Source and each of Source’s
Associates from: Any and all Claims, arising from anything whatsoever that has
happened up to and including the Effective Date, including any and all Claims
that have been or could have been asserted or in the future could be or might be
asserted.

 

4.2                               (a)  Within five (5) Business Days of the
Effective Date, each of Lu, Zhang, Wang, and Starry shall initiate the process
for procuring each of their respective Guaranty Letters.  Each Guaranty Letter
shall be in the Chinese language, the form of which is annexed hereto as
Exhibit “H,” and executed before a registered notary of the People’s Republic of
China and duly notarized.  The original of each executed Guaranty Letter shall
be delivered to China counsel for MRV and Source, at the address provided below:

 

15

--------------------------------------------------------------------------------


 

Ms. Xu Jing

King & Wood Mallesons

20th Floor, East Tower, World Financial Center

1 Dongsanhuan Zhonglu, Chaoyang District

Beijing 100020, P. R. China

 

(b)  MRV shall promptly reimburse Lu, Zhang, Wang, and Starry, for the ordinary
and standard notarization fees incurred in procuring each Guaranty Letter.

 

4.3                               Subject to paragraphs 4.5 and 4.6 herein
(including but not limited to Source’s and Lu’s respective preservation of
rights with respect to Excluded Claims), the Parties waive any and all rights
under California Civil Code Section 1542, and all other similar laws or statutes
in any other applicable jurisdictions, which section has been duly explained and
reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Each Party agrees that it shall not invoke the benefits of Section 1542 or any
other foreign, federal, state or local statutory rights or rules or principles
of common law or equity similar to Section 1542 in order to assert any Claims
released under this Agreement.

 

4.4                               For the avoidance of doubt, the releases and
waivers in paragraphs 4.1 and 4.3 herein shall release and extinguish any and
all right, title or interest by Zhang, Lu, and any of their Associates arising
out of, related to, or in connection with any Restricted Stock Units or labor or
employment relationship.

 

4.5                               Nothing herein is intended to release the
Parties from any of their obligations under this Agreement.

 

16

--------------------------------------------------------------------------------


 

4.6                               For the avoidance of doubt, and
notwithstanding anything to the contrary in this Agreement or otherwise:

 

(a)                                 The Parties expressly state that nothing in
this Agreement, including the releases and waivers in paragraphs 4.1 and 4.3
herein, apply to or shall affect in any manner the Excluded Claims, which are
expressly preserved and are not released.

 

(b)                                 As between MRV and Source, MRV’s
indemnification obligations under Article VII of the SPA remain in full force
and effect, in accordance with their terms, including with respect to any
further claims or otherwise relating to, arising out of, or in connection with
the matters listed on Schedule 7.02 of the SPA, whether or not such claims are
released by this Agreement.

 

5.              CONCILIATION AGREEMENTS AND JUDGMENTS; DISMISSAL OF SUITS;
COVENANT NOT TO SUE

 

5.1                               Within ten (10) Business Days of the Effective
Date:

 

(a)                                 Starry shall apply to the appropriate court
in Beijing, China by submitting to the court a Conciliation Agreement (调解协议书) in
substantially the form set out in Exhibit “D” hereto to obtain the Starry
Conciliation Judgment;

 

(b)                                 Lu shall apply to the appropriate court in
Beijing, China by submitting to the court a Conciliation Agreement (调解协议书) in
substantially the form set out in Exhibit “E” hereto to obtain the Lu
Conciliation Judgment;

 

(c)                                  Wang shall apply to the appropriate court
in Beijing, China by submitting to the court a Conciliation Agreement (调解协议书) in
substantially the form set out in Exhibit “F” hereto to obtain the Wang
Conciliation Judgment; and

 

17

--------------------------------------------------------------------------------


 

(d)                                 Zhang and Source Chengdu shall jointly apply
to the appropriate court in Chengdu, China by submitting to the court a
Conciliation Agreement (调解协议书) in substantially the form set out in Exhibit “G”
hereto to obtain the Zhang Conciliation Judgment.

 

5.2                               Each of the Parties shall further act in good
faith and use all reasonable efforts to obtain such Conciliation Judgments in a
timely manner and neither they, nor their agents or Persons connected with them,
shall otherwise take any further actions to maintain any of the Deferred
Consideration Litigations or Zhang Labor Action against any Persons, either
pending or following the entry of such Conciliation Judgments.

 

5.3                               If after sixty (60) days from the date of the
respective Party’s application to the appropriate court, as set forth in
paragraphs 5.1 (a) through (d) herein, the court has not entered the
Conciliation Judgment for any reason, then the Parties shall duly execute and
file within five (5) Business Days a Stipulation for Dismissal in that action
for court approval by the relevant court.

 

5.4                               None of the China Parties shall re-file any of
the Deferred Consideration Litigations and Zhang shall not re-file the Zhang
Complaint and Source shall not reinitiate the Counterclaim against Zhang.  Each
of the Parties shall treat each of the Conciliation Judgments and, as may be
applicable, any Stipulation for Dismissal, as a dismissal with prejudice and as
having full res judicata effect, regardless of the actual legal effect or
construction of such Conciliation Judgments or Stipulations for Dismissal in
China or elsewhere.

 

5.5                               Within five (5) Business Days of the Effective
Date, MRV shall request, in a form agreed among counsel and approved by the
Court, that the Court presiding in the California Litigation transfer the case
to its inactive docket pending the time of the Court’s entry of a dismissal with
prejudice of the California Litigation, pursuant to paragraph 5.6(a).

 

18

--------------------------------------------------------------------------------


 

5.6                               Within five (5) Business Days of the served
receipt (签收) of the last Conciliation Judgment in the Deferred Consideration
Litigations and Zhang Labor Action; or within five (5) Business Days of the
filing of the last of any necessary Stipulations for Dismissal in the Deferred
Consideration Litigations or the Zhang Labor Action, whichever is earlier,
provided that the original of each and every duly executed and notarized
Guaranty Letter has been delivered to China counsel for MRV and Source in
accordance with paragraph 4.2(a) above and paragraph 3.5(a) of the Li Settlement
Agreement, MRV shall:

 

(a)                                 file a request for dismissal with prejudice
in the California Litigation in substantially the form set out in Exhibit “K”
hereto; and

 

(b)                                 deliver a Notice to Release, as described in
the Escrow Agreement, to the China Parties and to the Escrow Agent in accordance
with the Escrow Agreement.

 

5.7                               MRV shall not take any further actions to
maintain the California Litigation against any Person pending or following the
filing of the dismissal with prejudice of the California Litigation, except as
is provided for in this Agreement or to the extent it becomes necessary or
desirable for the Parties to file a joint status report with the Court.

 

5.8                               Subject to paragraphs 4.5 and 4.6 herein
(including but not limited to Source’s and Lu’s respective preservation of
rights with respect to the Excluded Claims), each of the Parties understands and
agrees that by entering into this Agreement each Party is releasing any right to
sue which such Party may have under foreign, federal, state or municipal law
with respect to the Claims released herein and hereby covenants and agrees that
neither such Party nor its agents shall file any future complaints or lawsuits
or assert any claims against Parties hereto concerning or arising out of the
same at any point in time anywhere in the world, excepting an arbitration
proceeding for breach of any obligations under this Agreement, as permitted by

 

19

--------------------------------------------------------------------------------


 

paragraph 7.3 herein; and any suit brought for enforcement of an award issued by
such arbitrator, as permitted by paragraph 7.3 herein.  Each of the Parties
acknowledges and agrees that any breach of this paragraph and/or of paragraphs
2.1, 3.2, and 5.1 through 5.7 herein, shall be a material breach of this
Agreement and that the non-breaching Party or Parties would be irreparably
damaged if such are not performed in accordance with their specific terms, which
breaches could not be adequately compensated in all cases by monetary damages
alone.  Accordingly, each of the Parties agrees that, for any such breach, the
non-breaching Party or Parties may receive an arbitration award granting
specific performance and temporary, preliminary and permanent injunctive relief
to prevent breaches or threatened breaches of the provisions of this paragraph
and paragraphs 2.1, 3.2, and 5.1 through 5.7, herein without the necessity of
posting any bond.

 

6.              REPRESENTATIONS AND WARRANTIES

 

6.1                                 Each of MRV, Source, and Starry represents
and warrants that the undersigned individuals have the power and authority to
execute this Agreement on behalf of, and fully bind, the respective Party for
whom they are acting and that this Agreement constitutes a valid and binding
obligation of such respective Person.

 

6.2                                 Each Party represents and warrants that it
retains sole ownership of all rights, title and interest in this Agreement and
all Claims each Party releases in this Agreement and that the Party has not
assigned, committed, permitted, or agreed to any sale, encumbrance,
hypothecation, or transfer (whether by operation of law or otherwise) to any
Person of any interest in the Agreement or such released Claims.

 

6.3                                 The execution, delivery, and performance of
this Agreement by each Party and the consummation of the transactions hereunder,
to the best of such Party’s knowledge: (i) do not

 

20

--------------------------------------------------------------------------------


 

and will not violate or conflict with any law, statute, regulation, judgment,
order, writ, decree or injunction currently applicable to such Party; (ii) are
not restricted by any contract or agreement to which such Party is a party; and
(iii) do not require the consent or approval of any third party.

 

6.4                                 No Party is aware of any facts or
circumstances indicating that any representation, covenant or warranty of any
other Party is not true.  No Party is aware of any facts or circumstances that
would prevent any Party from performing under this Agreement or otherwise render
any Party unable to perform the transactions and grant the releases contemplated
by this Agreement.

 

6.5                                 Each Party agrees to indemnify and hold each
of the other Parties harmless in connection with any liabilities, damages, costs
or expenses, including reasonable attorneys fees, incurred as a result of such
indemnifying Party’s breach of the representations or warranties herein.

 

7.              MISCELLANEOUS

 

7.1                                 Integration.  (a) This Agreement, together
with its Exhibits, constitutes a single integrated written contract that
expresses the entire agreement and understanding between MRV and Source, on the
one hand, and the China Parties, on the other hand; (b) this Agreement
supersedes all prior communications, settlements, and understandings between the
Parties and their representatives regarding the matters addressed by the
Agreement; (c) there are no representations, warranties, promises, or
inducements, whether oral, written, express or implied, that in any way affect
or condition the validity of this Agreement or alter its terms; and (d) any
statements, promises, or inducements, whether made by any Party or any agents of
any Party, that are not contained in this Agreement shall not be valid or
binding.  For the avoidance of doubt, the Snir Settlement Agreement is
unaffected by this Agreement.

 

21

--------------------------------------------------------------------------------


 

7.2                                 Governing Law.  Each of the Parties agrees
that this Agreement will be exclusively construed, performed and enforced in
accordance with the laws of the State of California without regard to its
conflict of laws principles.

 

7.3                                 Agreement to Arbitrate Disputes.  The
Parties agree to submit all disputes between them relating to this Agreement and
its formation, breach, performance, interpretation and application to
arbitration as follows: Arbitration will be conducted in Los Angeles County,
California, before a single arbitrator pursuant to the rules of the American
Arbitration Association.  The arbitration award will be final and binding and
may be enforced in any court of competent jurisdiction. The Parties further
agree that the arbitrator may grant specific performance, temporary restraining
orders, preliminary injunctions, or other interim or conservatory relief, as
necessary to enforce this Agreement, pursuant to the Emergency Interim Relief
Procedures of the rules of the American Arbitration Association and that any
Party may apply to the arbitrator seeking Emergency Interim Relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Any
Party also, without waiving any remedy under this Agreement, may seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that Party, pending the establishment of the
arbitration tribunal.

 

7.4                                 Survival of Representations and Warranties. 
All representations and warranties set forth in this Agreement shall be deemed
continuing and shall survive after the Effective Date of the Agreement.

 

7.5                                 Further Assurances.  The Parties agree to
execute such other documents and take such actions as may reasonably be
necessary to further the purposes of this Agreement.

 

22

--------------------------------------------------------------------------------


 

7.6                                 Third-Party Beneficiaries.  This Agreement
shall not confer any right or benefit upon any Person who is not a Party, except
that the Parties agree and acknowledge that the individuals listed in Exhibit A
hereto are intended third-party beneficiaries of the Agreement for purposes of
section 3 of this Agreement, provided that upon the Account Holder’s receipt of
the Li Settlement Amount and/or any portion of the Additional Amount (as
applicable), such Persons’ rights to enforce the payment obligations accruing to
their benefit under section 3 of this Agreement and Exhibit A hereto shall lie
solely against the China Parties and the Account Holder.

 

7.7                                 No Admissions.  None of the Parties has
made, nor shall they be deemed to have made, any admission of liability or
wrongdoing of any kind by their negotiation of or entry into this Agreement. 
Neither this Agreement nor any provisions contained herein shall be construed by
any Person as an admission by any of the Parties of any liability for, related
to, or arising out of any of the Claims released herein or any Claims of any
nature.  The Parties are entering into this Agreement for the purpose of
resolving disputed issues between them and to avoid the costs, risks and burdens
of litigation.

 

7.8                                 Compromise and Settlement; Arms-Length
Negotiations.  This Agreement represents a compromise and settlement of pending
disputes between the Parties and is the product of arms-length negotiation.  The
Parties acknowledge that they have read this Agreement carefully and completely,
have had the advice and assistance of legal counsel, and have not been
influenced to any extent whatsoever by any representations or statements of fact
or opinion made by any Party or its representatives other than those contained
in this Agreement.  The Parties further agree that this Agreement has been
negotiated and executed in good faith and without improper influence by any
Person and is signed freely by each Person executing this Agreement

 

23

--------------------------------------------------------------------------------


 

on behalf of each Party.  The Parties have made such investigation of the facts
pertaining to the Parties’ settlement, this Agreement and all of the matters
relating thereto, as they deem necessary.

 

7.9                                 Cooperation.  Each Party agrees to act in
good faith and to take such steps and to execute such documents as may be
reasonably necessary or proper to effectuate the purposes and intent of this
Agreement and to preserve its validity and enforceability.  In the event that
any action or proceeding of any type whatsoever is commenced or prosecuted by
any Person not a party to this Agreement to invalidate, interpret, or prevent
the validation, enforcement, or carrying out of any or all of the provisions of
this Agreement, the Parties mutually agree, represent, warrant, and covenant to
cooperate fully in opposing such action or proceeding.

 

7.10                           Counterpart Originals.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which shall constitute one agreement.  Facsimile, e-mailed portable
document format (PDF) image, or duplicate signatures shall be considered the
same as originals.  Without limiting the generality of the foregoing, to the
extent any law of any applicable jurisdiction may require an ink original of the
executed counterpart of this Agreement for any purpose, each of the Parties
agrees to cooperate and give further assurances by providing the other Parties
to this Agreement an executed counterpart of this Agreement, together with any
acknowledgements or other formalities necessary to satisfy the applicable
jurisdiction’s requirements for enforceability or legality of the Agreement.

 

7.11                           Binding Effect.  Upon its Effective Date, this
Agreement binds and inures to the benefit of the Parties and their respective
predecessors and successors.

 

7.12                           Confidentiality.  Each Party agrees that this
Agreement and the Li Settlement Agreement are confidential and they shall not be
disclosed to any Person other than the

 

24

--------------------------------------------------------------------------------


 

undersigned and their retained counsel or accountants and the Persons listed on
Exhibit A and their retained counsel or accountants, except as required by law,
regulation, or court order or court action, and as deemed necessary by a Party
in connection with the California Litigation, the Deferred Consideration
Litigations, the Zhang Action, or in connection with any disputes arising out of
or relating to this Agreement or the Li Settlement Agreement or any Mutual
Release Agreement.

 

7.13                           Modification.  This Agreement may be modified or
amended only by a writing signed on behalf of each of the Parties.

 

7.14                           Construction.

 

(a)                                  Each of the Parties has participated in the
drafting of this Agreement after having the opportunity to consult with
counsel.  It is the intent of the Parties that no part of this Agreement is to
be presumptively construed either in favor of or against any Party.  To the
extent there is any conflict between the recitals and the body of this
Agreement, the language in the numbered paragraphs in the body of the Agreement
shall control.

 

(b)                                 To the extent the terms of any of the
Exhibits annexed hereto (including but not limited to any of the releases in
Exhibits C through G) contradict or are at variance with the terms of this
Agreement, the terms of this Agreement (including but not limited to the rights
preserved with respect to Excluded Claims in this Agreement) shall control.

 

7.15                           Time is of the Essence.  Each of the Parties
understands and agrees that time is of the essence with respect to the
provisions of this Agreement that specify a time for performance.

 

7.16                           Notices.  Any notice required by the terms of
this Agreement to be given by the Parties shall be made by any of the following:
(a) facsimile and deposit of a copy of the notice that same day by first-class
mail or its equivalent; or (b) by any overnight delivery service that

 

25

--------------------------------------------------------------------------------


 

requires a signature by the recipient.  Notice shall be effective upon dispatch
by the sender.  Notice shall be given to the individuals designated below or
their successors as may later be identified in writing by a Party:

 

If to MRV:

 

Jennifer Hankes Painter
VP, General Counsel
MRV Communications, Inc.
20415 Nordhoff Street
Chatsworth, CA 91311
Telephone: (818) 773-0900, ext. 276
Facsimile: (818) 773-0906

 

 

 

 

 

With a copy to:

 

 

 

 

 

Ali Mojdehi
Cooley, LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Telephone: (858) 550-6055
Facsimile: (858) 550-6420

 

 

 

If to Source:

 

Brett J. Chloupek
Chief Financial Officer and Secretary
Source Photonics, Inc.
20550 Nordhoff Street
Chatsworth, California 91311

 

 

 

 

 

With copies to:

 

 

 

 

 

Magnolia Source B.V.
Dam 7
1012 JS Amsterdam
The Netherlands
Attn: Keith Toh and Petri Oksanen

 

 

 

 

 

and

 

26

--------------------------------------------------------------------------------


 

 

 

Magnolia Source B.V.
c/o Francisco Partners
One Letterman Drive
Building C — Suite 410
San Francisco, CA 94129
Attn: Keith Toh and Petri Oksanen
Fax: (415) 418-2999

 

 

 

 

 

and

 

 

 

 

 

Shearman & Sterling LLP
Four Embarcadero Center, Suite 3800
San Francisco, CA 94111-5994
Attn: Michael J. Kennedy and James Donato
Fax: (415) 616-1199

 

 

 

If to the China Parties

 

Seth A. Ribner, Esq.
Simpson Thacher & Bartlett, LLP
1999 Avenue of the Stars
29th Floor
Los Angeles, CA 90067
Telephone: 310-407-7500
Facsimile: 310-407-7502

 

 

 

 

 

And

 

 

 

 

 

Li Chunyi
Attorney at Law
Zhongzi Law Office
6th / F
New Era Building
26 West Ping An Li Avenue
Xicheng District, Beijing 100034, China
Telephone: 86-10-66256419
Facsimile: 86-10-66091616

 

Remainder of page intentionally blank.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, and each of them, hereby execute this
Settlement Agreement and Mutual Release Agreement as of the dates indicated
below.

 

 

APPROVED AND AGREED TO:

 

 

Dated:               , 2012

MRV Communications, Inc.

 

 

 

 

 

By:

/s/ Barry Gorsun

 

Title:

Chief Executive Officer

 

 

Dated: June 9, 2012

Source Photonics, LLC

 

 

 

 

 

By:

/s/Brett Chloupek

 

Title:

Chief Financial Officer, Secretary

 

 

Dated: June 11, 2012

Ying Lu

 

 

 

 

 

/s/ Ying Lu

 

 

Dated: June 11, 2012

Jingchun Sun

 

 

 

/s/ Jingchun Sun

 

 

Dated: June 11, 2012

Starry Holdings Limited

 

 

 

 

 

By:

/s/ Sun Wei

 

Title:

Director

 

 

Dated: June 11, 2012

Min Wang

 

 

 

 

 

/s/ Min Wang

 

 

Dated: June 11, 2012

Chao Zhang

 

 

 

 

 

/s/ Chao Zhang

 

 

28

--------------------------------------------------------------------------------